Title: From George Washington to United States Congress, 19 January 1797
From: Washington, George
To: United States Congress


                        Gentlemen of the Senate
                                and of the House of RepresentativesUnited States January 19th 1797
                            
                        
                        At the opening of the present Session of Congress I mentioned that some
                            circumstances of an unwelcome nature had lately occurred in relation to France; that our
                            trade had suffered and was suffering extensive injuries in the West Indies from the Cruisers
                            and Agents of the French Republic; and that communications had been received from its
                            minister here which indicated danger of a further disturbance of our commerce by its
                            authority, and that were in other respects far from agreeable: but that I reserved for a
                            special message, a more particular communication on this interesting subject. This
                            communication I now make.
                        
                        The complaints of the French minister embraced most of the transactions of our
                            Government in relation to France from an early period of the present war; which therefore it
                            was necessary carefully to review. A collection has been formed of letters and papers
                            relating to those transactions, which I now lay before you, with a letter to Mr Pinckney,
                            our minister at Paris, containing an examination of the Notes of the French Minister, and
                            such information as I thought might be useful to Mr Pinckney in any further representations
                            he might find necessary to be made to the French Government. The immediate object of his
                            mission was to make to that Government such explanations of the principles and conduct of
                            our own, as by manifesting our good faith might remove all jealousy and discontent, and
                            maintain that harmony and good understanding with the French Republic which it has been my
                            constant solicitude to preserve. A Government which required only a knowledge of the truth to justify its measures, could not but be anxious to have
                            this fully and frankly displayed.
                        
                            Go: Washington
                            
                        
                    